DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/25/2021 and 04/02/2021 have been considered and placed of record in the file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11- 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefan et al. (DE102007029952 A1, provided in the 03/25/2021 IDS (specification translation attached)) in views of Be et al. (US 2018/0213414 A1, hereinafter, “Be”) and Lee (US 2019/0123433 A1).
Consider claim 20, Stefan teaches a vehicle (see figure 1), comprising: a plurality of antennas (see figure 2); and a controller operatively connected to the plurality of antennas (see figure 2(13, 17)), wherein the controller is configured to: determine a relative position of an external radio station (see at least para. 31, Stefan teaches determine a location of at least one base station); based on an accuracy of the determined relative position of the external radio station, determine a directional characteristic of a radio signal (see at least para. 31, Stefan teaches adapting a directional characteristics of radio signal); and transmit the radio signal wirelessly via the plurality of antennas to the external radio station in a radio cell of the external radio station (see at least figures 1-2, paras. 51 and 55, Stefan teaches transmitting the radio signal wireless to a cellular base station (thus in a radio cell)).
Stefan based on an accuracy of the determined relative position of the external radio station, determine a directional characteristic of a radio signal (see above), however, did not explicitly teach based on accuracy of relative position, determining a signal strength of the radio signal. Be teaches said limitation (see at least figure 3 (318) and para. 45, Be teaches based on accuracy of relative position (308), determining signal strength of the radio signal (318)).
It would have been obvious to one of ordinary skill in the art at the time of application to modify the invention of Stefan and teach based on accuracy of relative position, determining a signal strength of the radio signal, as taught by Be, thereby, allowing to efficiently communicate the signal wirelessly.
transmit the radio signal wirelessly via the plurality of antennas to the external radio station in a radio cell of the external radio station (see above), however, did not explicitly teach transmitting via plurality of antennas while the vehicle is travelling. Lee teaches said limitation (see figures 1 (108), figure 2, figures 4-5, paras. 16-17 and 46).
It would have been obvious to one of ordinary skill in the art at the time of application to modify the invention of Stefan and teach transmitting via plurality of antennas while the vehicle is travelling, as taught by Lee, thereby, allowing to efficiently communicate the radio signal wirelessly.



Consider claim 12, Stefan in views of Be and Lee teaches setting the directional characteristic of the radio signal more pronounced and/or the signal strength of the radio signal lower when the accuracy of the determined relative position of the external radio station is high (see at least figure 1a, figure 3, paras. 29, and 45-46 in Be, where Be teaches when a device closer to the vehicle, decreasing the connection strength and/or adjusting the direction of the radio signal(s)); and setting the directional characteristic of the radio signal less pronounced and/or the signal strength of the radio signal higher when the accuracy of the determined relative position of the external radio station is low (see at least figure 1a, figure 3, paras. 29, and 45-46 in Be, where Be teaches when a device away the vehicle, increasing the connection strength and/or adjusting the direction of the radio signal(s)).

Consider claim 13, Stefan in views of Be and Lee teaches determining a new relative position of the external radio station continuously while the vehicle is traveling (see figure 3 and paras. 45-46 in Be, where Be teaches continuously (fig. 3 iterative steps) determining new relative location (306-308); Lee teaches determining relative position while the vehicle is moving see figures 1 (108), figure 2, figures 4-5, paras. 16-17 and 46); and setting the directional characteristic and the signal strength of the radio signal based on the new relative position of the external radio station (see at least figure 1a, figure 3, paras. 29, and 45-46 in Be).

Consider claim 14, Stefan in views of Be and Lee teaches estimating the relative position of the external radio station and the accuracy of the relative position of the external radio station (see figure 3 (306, 308) and para. 41 in Be, where Be determines a relative position of the external device (306) and accuracy of the relative position (308)), and updating the estimated relative position of the external radio station corresponding to the estimated accuracy of the relative position of the external radio station (see figure 3 (308 to start and to 306) and para. 41 in Be).

Consider claim 15, Stefan in views of Be and Lee teaches calculating, by the controller, a movement of the vehicle a plurality of times while the vehicle is moving, wherein the movement is determined based on movement data of the vehicle supplied by a sensor system of the vehicle (see figure 7 (704), paras. 21 and 58 in Lee, where Lee teaches calculating/collecting the movement (i.e., speed, acceleration) of the vehicle plurality of times (iterative steps of fig. 7) via a sensor system (para. 21 and fig. 1)).

Consider claim 16, Stefan in views of Be and Lee teaches wherein the relative position of the external radio stations is determined using one or more of a direction of arrival algorithm, an angle of arrival algorithm, a coordinate transformation, a Kalman filter, a non-linear extension of the Kalman filter, a particle filter, a Bayesian network, a Markov network, and/or a neural network (see at least paras. 28, 60, 62 and fig. 7 in Lee, where Lee teaches determining the strength of received signal via angle-of-arrival (708) and/or direction of arrival (beamforming) (712) which determines the location of one of the transceivers 206 (fig. 2, para. 62)).

Consider claim 17, Stefan in views of Be and Lee teaches determining a boundary of the radio cell after detecting an interruption of communication between the vehicle and the external radio station (see at least paras. 16-17 in Lee, where Lee teaches detecting the disconnection of one external network when the vehicle travels from one network to another, thus, detecting boundary of radio cell), and after the vehicle exits the radio cell of (see figure 2, paras. 16-17, and 25 in Lee, Lee teaches the vehicle exiting and entering another transceiver (radio station); figure 3 in Be and para. 31 in Stefan teach determining strength and directional characteristics based on relative position of external device).

Consider claim 19, Stefan in views of Be and Lee teaches calculating a transmission power of each antenna of the plurality of antennas depending on an arrangement of the plurality of antennas (see figure 2 (318), paras. 29, 35-36 and 45 in Be, where Be teaches determining the power (strength) of the plurality of antennas depending on the antennas arrangement); and setting the signal strength and the directional characteristic of the radio signal in accordance with the calculated transmission power (see figure 2 (318), paras. 29, 35-36 and 45 in Be, where Be teaches adjusting the direction of the signals and strength based on the calculated power (strength)).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881. The examiner can normally be reached M-F 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/            Examiner, Art Unit 2632